Title: To Benjamin Franklin from Dumas, 24 April 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Amsterdam 24 Avr. 1780
J’ai eu l’honneur de vous marquer dans ma derniere l’acceptation unanime des propositions de la Russie par la Province d’Hollande. C’est un Triomphe complet de notre Ami sur le coryphée du parti Anglois, Mr. Van der Heim Secretaire de l’Amirauté de la Meuse; celui-ci avoit minuté un préavis de l’Amirauté que le G—— P—— montra à notre Ami, qui fit si bien sentir au G—— P—— combien ce Préavis, obscur & chargé de superfluités capables de tout embrouiller, rendroit odieux ceux qui l’adopteroient, que le G—— P—— le remercia, & admit tous les changemens, additions & retranchemens que notre ami jugea à propos.
On vient de recevoir ici une Déclaration de la Gr. Bret. du 17e. de ce mois, déclarant les sujets de cette Rep. “déchus des privileges de Commerce & de Navigation dont elle jouissoit comme alliée de la Gr. Bret. selon les traités, & les mettant à cet égard sur le pied des autres Etats neutres.”
Je viens de recevoir la réponse suivante de Mrs. Enschedé de Harlem, sur les prix que vous demandez Monsieur.
argent d’hollde.


Nonpareil rom. & cursif
  
    
      
        £2.
        6s.
        
        
      
        1.
        - 
        
        
      
        1.
        2. 
        
        
      
      
        1.
        4. 
        }
        la Livre pesant
      
      
        -.
        13 -
      
      
        -.
        16.-
      
      
        1.
        2. 
      
    
  


Caractere de Finance, ou double Médian écrit


Double Descendian écrit


  Double Garamond écrit

  
    Descendian Duits
  
  
    Garmond Duits
  
  Breviaire Duits


La proportion entre le poinds d’Angleterre & celui d’Amsterdam dont il est question ici est de 107 ou 108 à 100. Ainsi le poids d’Amsterdam est de 7 ou 8 pour Ct. plus pesant que celui d’Angleterre.
Je suis avec un très grand respect, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S.E. Mr. Franklin 
Addressed: His Excellency / B. Franklin Esqr. / Min. Plenipe. of the united States, &c. / Passy /.
Notation: Dumas Amstm. April 24. 1780
